DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “The optical testing instrument according to Claim 13”.  Claim 13, however, recites a method.  The Examiner has treated claim 14 as a method claim for prior art examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 13, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (US 5,506,679).  Cooper teaches a nephelometer instrument.  The device is best shown in Figures 1-11 and described in columns 3-6. 
Regarding claims 1, 5 and 17 – As shown in Figures 1-3, 8 and 8A, Cooper teaches an optical testing instrument (10) comprising a shell having a cavity for receiving a sample tube.  The shell includes a bottom shell surface that includes at least one support element configured to engage a surface to support the optical testing instrument in a testing position and a translational surface (the curved corner or side step portion of the housing – unlabeled, but shown near the arrow next to the number 14 in Figure 8) configured to engage the surface in an angled position.  The Examiner submits the device of Cooper has a curved corner or side step surface as shown in Figure 8 that would contact the ground surface before the housing would tip over. 
Regarding claims 2 and 14 – Figures 1, 2, 3, 8 and 8A show the legs (unlabeled) at locations on the lower housing member (14) that are radially inward from the edge of the bottom shell surface.
Regarding claim 4 and 16 – Figures 1-3 and 6 show a substantially upright orientation of the sample cell (35) when in the testing position.
Regarding claims 6 and 18 – Cooper teaches at least 3 legs in Figures 1-3, 8 and 8A.  The Examiner notes Applicant has used comprising language so the limitation of “three legs” may be met by three or more legs. 
Regarding claims 7 and 19 – Cooper discloses rubber-like feet on the legs in column 5, lines 27-29. 
Regarding claim 13 – Cooper teaches forming the shell of the optical testing instrument (nephelometer 10) by combining an upper housing member (12) with a lower housing member (14) in column 5, line 65 – column 3, lines 1-4.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 5,506,679).  Cooper teaches every element of claims 3 and 15 except for the recessed portion of the bottom shell surface.  Cooper teaches a flat bottom shell surface for connecting with the legs.  The Examiner takes the position that the difference between the prior art and the claims is one of shape (flat vs. bottom) and that the claimed device having the bottom with the recessed shape would not perform the function of connecting with the legs to support the housing without tipping over differently than the prior art having the bottom having the flat shape connected to the legs.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04, Section IV, B – “Changes in Shape”.

Claims 8, 9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 5,506,679).  Cooper teaches every element of claims 8, 9, 20 and 21 except for the shape of the bottom shell surface. Cooper teaches a rectangular bottom shell surface. See Figures 1-3 of Cooper. The Examiner takes the position that the difference between the prior art and the claims is one of shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04, Section IV, B – “Changes in Shape”. 

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 5,506,679).  Cooper teaches every element of claims 10 and 22 except for the location(s) of the support element having three legs such that the legs are equidistant from each other.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to place the legs are equidistant from each other under the exemplary rationale of “Obvious To Try”.  The placement of the legs equidistant from each other is one of a finite number of identified, predictable solutions having a reasonable expectation of success. Therefore, it would be obvious to place the legs equidistant from each other.  See MPEP 2143, Section I, E – “Obvious To Try”

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 5,506,679) in view of Baker (US 6,198,536).  Cooper teaches every element of claims 11 and 23 except for the bottom shell surface comprised of plastic material.  Cooper is silent as to the material used for the bottom shell surface. Baker teaches a portable scanning spectrophotometer apparatus. The apparatus is best shown in Figures 1-3 and 10, and best described in columns 3-5.  The apparatus of Bakker includes a lower base (12) having a body (26) and an upper assembly (14) that includes a housing (70).  The body (26) and housing (70) are both comprised of plastic. See column 3, line 41 and column 4, . 

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 5,506,679) in view of Mosley et al. (US 2003/0058450).  Cooper teaches every element of claims 12 and 24 except for the charging element.  Mosley teaches an instrument for testing fluid characteristics.  The device is best shown in Figure 1 and described in Paragraphs 0035-0039.  The sensing instrument (100) includes a housing (110) having the optical measuring components, display (112) and keypad (114).  The housing also includes a recess (116) for receiving a sample vial, a port (118) for communicating with a computer and a socket (120) for powering the device.  See Paragraph 0035.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the port and socket from the housing of Mosley with the device of Cooper.  One of ordinary skill in the art would combine the port and socket on the housing of Cooper in order to communicate with computers and power the elements in the housing as taught by Mosley. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        January 16, 2020

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798